DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 6/1/2020.
3.	This Office Action is made Non-Final.
4.	Claims 1-17 are pending.
5.	Claims 1-17 are objected to for allowable subject matter.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 6/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	1.	Regarding Claim 17, it is rejected because it names a “system comprising end systems and switches connected to one another configured to carry out the method/steps of claim 1...” The claim recites at least one apparatus, i.e. switch that requires a structure. The phrase “configured to” in the claim requires a structure that is more than just capable of performing a function, but is actually made to perform the function. Aspex Eyewear, Inc. v. Marchon Eyewear, Inc. (Fed. Cir. 2012). It is suggested to amend the claim to recite a processor or controller or known structure. Also, how can a system store copy of digital files without known hardware such as a memory. Therefore, the claim is vague and indefinite.
2.	Claim 1 recites the limitation "the origin of this frame" in Line 9.  However, the phrase origin of this frame was not recited prior. There is insufficient antecedent basis for this limitation in the claim.
3.	Claim 2 recites the limitation "the corresponding sender end system" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
4.	Claim 5 recites the limitation "the corresponding switch" in Line 2.  However, the phrase corresponding switch was not recited prior. There is insufficient antecedent basis for this limitation in the claim.
5.	Claim 8 recites the limitation "virtual link defined by said protocol" in Line 3.  However, what is the said protocol or the said protocol was not correlated to a virtual link prior to the recitation of this phrase in the claim. There is insufficient antecedent basis for this limitation in the claim.
6.	Claim 10 recites the limitation "the corresponding copy" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
7.	Claim 10 recites the limitation "the most recent" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.
8.	Claim 13 recites the limitation "the implementation duration" in Line 1.  However, the phrase duration of implementation was not recited prior. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
1.	The claims 1-17 are rejected under 35 USC 112b but would be allowable if the claims are amended to overcome the rejection.
	The closest prior arts, Igloi et al. US 20030203734 discloses in Section [0006] Invention relates to an aircraft data communications system, comprising: a communications device located in an aircraft; an avionics information storage device located in the aircraft and in communication with the communications device and a cellular infrastructure; wherein, at least one of the communications device and the computer is used for establishing a bi-directional communications channel; Section [0031] The aircraft 12 includes a communications/storage unit 19 comprising one or more avionics systems 55 and a communications unit 26; Each avionics LRU 56 includes storage media for storing operational software and/or database data in a digital format; Section [0055] A received data message is copied to buffer and an acknowledgement of the data received is sent; prior art Pavaskar et al. US 20160154391 discloses in Section [0002] The invention concerning avionics network; Section [0075] It may be that one or more interface units are connected to the A664 network via a suitable network switch; Section [0169] Files are divided into smaller records before being copied to their final location; and the prior art Sutton et al. US 20030105716 discloses in Section [0051] It is advantageous to store more 
 	However,  Igloi in view of Pavaskar  and in further view of Sutton do not render obvious in combination with other limitations in the independent claims the claim elements A storage method of digital files carried out by a determinist avionic network with predetermined routing;  the avionic network being implemented by a communication system comprising at least M end systems and at least N switches connected to one another;  each end system being sender and/or receiver of digital files;  each switch being able to send digital files over the avionic network using data frames, each of at least some switches comprising a storage unit configured to store at least some of these digital files;  each data frame comprising an identifier defining the origin of this frame in a definite manner; the method comprising a phase for writing digital files comprising the following steps: determining by a sender end system a digital file to be stored corresponding to a modified original file or a new created digital file; associating a time reference with the digital file to be stored;  sending the digital file to be stored with the associated time reference to K separate switches using one or several data frames, the number K being less than or equal to the number N; generating, via at least some of the switches, copy of the digital file to be stored and storing this copy in the storage unit of each of these switches with the associated time reference.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 14, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477